DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
An OA on the merits of pending claims 1-3, 5-10 and 18-26 as follows:

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 18, 21, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al (2014025252569) in view of Katoh (EP0503200).
Ikuma et al discloses the claimed method for manufacturing a microwave device, the method comprising:
fastening a printed circuit board (PCB) 3 to a substrate 2 the PCB having a though hole 4 (see
coating a side wall of the through hole with conductive material 7 (see Fig. 2); placing a microwave component 10 in a cavity 4 formed by the through hole of the PCB 3( see Fig. 2 or other related Fig. 6, respectively).
disposing a conductive cover 1 over the through-hole 4 of the PCB and electrically connecting the conductive cover to the conductive material 7 (see Fig. 2, as depicts above)
covering the sidewall of the through-hole with material 6/7 to shield the microwave component 10 (see Fig. 2 or 6). 
 Ikuma et al, however is in silent regarding newly added limitation of where “ the substrate comprising a plurality of layers including a dielectric layer” this considered to be met by the Katoh (refer to Fig. 7, depicts that the substrate as base (1b, 2b)comprising a plurality of layers 1b, 2b, wherein the base (substrate) including a dielectric layer2b.   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to utilize the Katoh’s teaching as noted above onto the Ikuma invention in or der to form a device having the above material configuration requirements the motivation for the combination can be obtained by either reference since both is in a same endeavor field of invention.  
Limitations of claims 21, 25-26 are also met by the combination teachings of the above references (see Fig. 2 of Ikuma for teachings of the feature set forth in the above claims).


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (20160174378) in view of Ikuma et al (20140252569) This rejection is set forth in the previous Action.
	Johnson discloses the claimed method for manufacturing a radio frequency (RF) device, the method comprising:
	fastening a first printed circuit board (PCB) and a second PCB 160 to a flexible PCB 150, the first PCB spaced apart from the second PCB exposing a bend portion 150 of the flexible PCB (see Fig.
2A);
	folding the flexible PCB 150 along the bend portion such that the first PCB 110 is stacked relative to the second PCB160 cover faces the second cover (see Fig. 2A; 2D). However, Johnson is lacking of the steps where "placing a first electrical component within a first through-hole of the first PCB; and disposing a first conductive cover on the first through-hole of the first PCB and electrically connecting the first conductive cover to a first conductive material on a sidewall of the first through-hole to shield the first electrical component". 	
Regarding to this, the lkuma teaches such above as shown in various embodiments such as in Fig. 2 or Fig. 6 depicts the features noted above includes "placing a microwave component 10 in a cavity 4 formed by the through hole of PCB 3; disposing a conductive cover 1 over the through-hole 4 of the PCB and electrically connecting the conductive cover to the conductive material 7; and covering the sidewall of the through-hole with material 6/7 to shield the microwave component 10 (see Fig. 2 or 6). Further, regarding to newly added limitation of: ”fastening the first electrical component to the flexible PCB:” this  is  met by the  Ikuma (refer to Fig. 2, depicts that component 10 fastened to the flexible base 2).   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to incorporate the Ikuma's teaching as discussed above in place of 
	As applied to claim 2, as same as rationale above, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to incorporate the Ikuma's teaching as discussed above in place of the component layer (164 of second PCB 160 of the Johnson) in order to obtain a device having the above configuration requirements by utilizing w/ the known and available process. The motivation for the combination can be obtained from either reference since both references directed to same endeavor field invention.

Response to Arguments
Applicant's arguments has been acknowledged,  Applicant’s arguments with respect to claim(s have been acknowledged  but are moot because the new ground of rejection (see above).

Conclusion
Claims 3, 5-10, 19-20, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note that claim 1 has been amended to include (claim 4) but fails to incorporate subject matter of intervening claim 2, and is still rejected for reason set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt